Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-6 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Breitwesch et al (US 2011/0119214 A1)(“Breitwisch”).
Breitwisch discloses a neural network array including
A plurality of input neurons connected to a plurality of input lines, as Breitwisch discloses inputs between neurons (para. 0024)
A plurality of output neurons connected to a plurality of output lines, as Breitwisch discloses output from neurons (para. 0024) connected to other neurons through the synapses, and Breitwisch discloses neurons in columns and in rows (Fig.1) which correspond to input neurons and output neurons 
And synapse elements connected between the input and the output lines, as Breitwisch discloses the synapses are the connections between neurons (para. 0025) 
Each synapse element includes a programmable resistive element, as Breitwisch discloses phase change elements in a crossbar array, the phase change resistor are at the junctions of the array (para. 0022) which are programmed to set the timing of the spiking (para. 0022).
Re claim 2:  Breitwisch discloses the input and output neurons include at least one transistor, as Breitwisch disclose neuromorphic or neuron circuit 102 includes field effect transistor 118 (para. 0024 and Fig. 2).
Re claim 3:  Breitwisch discloses the transistors include at least one NMOS or PMOS, as Breitwisch discloses the circuitry is CMOS (para. 0022), which is a disclosure of NMOS and PMOS transistors.
Re claim 4:  Breitwisch discloses in the 2D neural network includes in the input and output neurons include a transistor, as Breitwisch discloses in Fig. 2 that neurons 106 and 102, which are shown in Fig. 1 to correspond to input and output transistors, include a transistor 118 and 140, respectively.
Re claim 5:  Breitwisch discloses the resistive element includes pcm (phase change material) (para. 0022).
Re claim 6:  Breitwisch discloses a synapse element includes a threshold device, as Breitwisch discloses an electrical connection between lines 114 and 110 in Fig. 2 for example is established in response to the voltage at gate 120 exceeding a threshold voltage (para.  0024).
Re claim 13:  Breitwisch discloses synapse elements connected between the input and the output lines, as Breitwisch discloses the synapses are the connections between neurons (para. 0025)  and input lines are dendrite lines 110 and 112, (para. 0024, 0025) and output lines are axon lines 114 , 
The flow of signals from output of a neuron to the input of a neuron is determined by the connection of junction of FET with the variable resistance material (para. 0024)
Each synapse element includes a programmable resistive element, as Breitwisch discloses phase change elements in a crossbar array, which is a disclosure of two 2D neural networks forming together a combined neural array,  the phase change resistor are at the junctions of the array (para. 0022) which are programmed to set the timing of the spiking (para. 0022).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breitwesch et al (US 2011/0119214 A1)(“Breitwisch”) as applied to claim6 above, and further in view of Miao et al (US 2015/0131255 A1)(“Miao”).
Breitwisch discloses the limitations of claim 6 as stated above.  Breitwisch is silent with respect to the recited oxides. 
Miao, in the same field of endeavor of neural networks (para. 0030), discloses that the resistive element can be a functional such as   TaO.sub.x (para. 0040).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the material disclosed by Miao in the device disclosed by Breitwisch because Miao discloses a material of art recognized suitability for an intended purpose (MPEP 2144.07).



Claim  8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breitwisch et al (US 2011/0119214 A1)(“Breitwisch”)as applied to claim 1 above, and further in view of Obradovic et al (US 2018/0300618 A1)(“Obradovic”).
Breitwisch discloses the limitations of claim 1 as stated above.  Breitwisch is silent with respect to a first portion of the input neurons are connected to high voltage and a second portion to low voltage and a first portion of output neurons are connected to high voltage and a second portion to low voltage.
Obradovic, in the same field of endeavor of neural networks (para. 0002), discloses neuromorphic weight cells (NWC) which include that the weight is programmed in transistors (para. 0025) and Obradovic also discloses that the NWC include a source terminal set to ground and a drain terminal set to high voltage (0025), which is a disclosure of a first portion of the input neurons are connected to high voltage and a second portion to low voltage and a first portion of output neurons are connected to high voltage and a second portion to low voltage.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have combined the arrangement disclosed by Obradovic with the device disclosed by Breitwisch in order to obtain the benefit of ease of setting the weights of the NWC as disclosed by Obradovic (para. 0025).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breitwisch et al (US 2011/0119214 A1)(“Breitwisch”)  as applied to claim 1 above, and further in view of Nazarian et al (US 2009/0109758 A1)(“Nazarian”).
Breitwisch discloses the limitations of claim 1 as stated above.  Breitwisch is silent with respect to neurons include NMOS transistors in pairs and gate terminals connected together and a source of one transistor in each pair connected to a high voltage and source in each pair connected to low voltage.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Nazarian with the device disclosed by Breitwisch in order to obtain the benefit of size as disclosed by Nazarian (para. 0045).

Claims 10-11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Breitwisch et al (US 2011/0119214 A1)(“Breitwisch”) as applied to claim 1 above,    and further in view of Blanken et al (US 2013/0009691 A1)(“Blanken”).
Breitwisch discloses the limitations of claim 13 as stated above.  Breitwisch is silent with respect to each input neuron includes an NMOS and a PMOS transistor the source and drain terminals connected to one input line and a drain terminal of the NMOS transistor is connected to a high voltage level and a source terminal of the PMOS transistor is connected to a low voltage level.
Blanken, in the same field of endeavor of audio switching circuits (Abstract), which is relevant to neural networks,  as Blaken discloses artificial neural networks are used for processing stimuli such as sensing of neural activity (para. 0002),  discloses a PMOS transistor M9 connected to low voltage level VSS (para. 0005) and an NMOS transistor with the drain connected to high voltage level VHI (para. 0006).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Blanken with the device disclosed by Breitwisch because Blanken discloses an arrangement of art recognized suitability for an intended purpose (MPEP 2144.07).
.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over over  Breitwisch et al (US 2011/0119214 A1)(“Breitwisch”) as applied to claim 1 above, and further in view of Buchanan et al (US 2018/0095722 A1)(“Buchanan”).
Breitwisch discloses the limitations of claim 13 as stated above.  Breitwisch is silent with respect to each input neuron including an NMOS and a PMOS transistor having source and drain terminals connected to one iniput line and a gate terminal of the NMOS transistor connected to a bias signal.
Buchanan, in the same field of endeavor of neural networks (para. 0010), discloses transistors 331-334 which are NMOS transistors (para. 0054), and the output of which drives a PMOS transistor 335 (para. 0054), which is a disclosure of an NMOS and a PMOS transistor having source and drain terminals connected to one iniput line and a gate terminal of the NMOS transistor connected to a bias signal, as the NMOS transistor is on an input line, and supplies a signal to the PMOS transistor (para. 0054) and Fig. 3) is considered a disclosure of an NMOS and a PMOS transistor having source and drain terminals connected to one iniput line and a gate terminal of the NMOS transistor connected to a bias signal.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Buchanan with the device disclosed by Breitwisch in order to obtain the benefit of circuit efficiency disclosed by Buchanan (para. 0034).


s 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Breitwisch et al (US 2011/0119214 A1)(“Breitwisch”) as applied to claim 13 above, and further in view of Buchanan et al (US 2018/0095722 A1)(“Buchanan”).
Breitwisch discloses the limitations of claim 13 as stated above.  Breitwisch is silent with respect to selectors dividing the combined array into two or more portions and enabling or disabling the selectors controls an active size of the combined array.
Buchanan, in the same field of endeavor of neural networks (para. 0010), discloses row drivers which include transistors 221, 222, 225, and 228 PMOS transistors tied to Vdd , and 223, 224, 226, and 227 NMOS transistors tied to low voltage (para. 0036 and Fig. 2) and controlling the circuits which are active (para. 0033-0034), which is considered a disclosure of the arrangement disclosed by Buchanan selecting and enabling or disabling an active size of the combined array.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Buchanan with the device disclosed by Breitwisch in order to obtain the benefit of circuit efficiency disclosed by Buchanan (para. 0034).
Re claim 15:  The combination of Breitwisch and Buchanan discloses the selectors connected to the plurality of output lines respectively, and the enabling or disabling the selector controls an active portion of the 2D neural network, as Buchanan discloses transistors 221-224 connected to the output of which drives the gate of transistor 228 and thus controls the row line of the row driver 210 (para. 0037 and Fig. 2).  The reasons for combining the references are the same as stated above in the rejection of claim 14.



16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by   Breitwesch et al (US 2011/0119214 A1)(“Breitwisch”).
Breitwisch discloses a neural network array including
A plurality of input neurons connected to a plurality of input lines, as Breitwisch discloses inputs between neurons (para. 0024)
A plurality of output neurons connected to a plurality of output lines, as Breitwisch discloses output from neurons (para. 0024) connected to other neurons through the synapses, and Breitwisch discloses neurons in columns and in rows (Fig.1) which correspond to input neurons and output neurons respectively (para. 0023), and resistive elements R1 and R2, for example, which are the programmable resistors (para. 0023) and are shown in Fig. 1 in a 2D array
And synapse elements connected between the input and the output lines, as Breitwisch discloses the synapses are the connections between neurons (para. 0025)  and input lines are dendrite lines 110 and 112, (para. 0024, 0025) and output lines are axon lines 114 , 116 (para. 0025 and 0030), the input lines oriented in a first direction and the output lines oriented in a second direction overlapping the first direction (Fig. 2), the plurality of input neurons connected to the input line layers and a plurality of synapse elements formed between intersecting portions of the output line layers 
The flow of signals from output of a neuron to the input of a neuron is determined by the connection of junction of FET with the variable resistance material (para. 0024)
Each synapse element includes a programmable resistive element, as Breitwisch discloses phase change elements in a crossbar array, the phase change resistor are at the junctions of the array (para. 0022) which are programmed to set the timing of the spiking (para. 0022).



17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breitwesch et al (US 2011/0119214 A1)(“Breitwisch”) as applied to claim 16 above, and further in view of in view of Paul et al (US 20170277628 A1)(“Paul”)..
Breitwisch discloses the limitations of claim 16 as stated above,   Breitwisch also discloses additional 2D neural network arrays formed in the same plane as the 2D neural network array, the output neurons of a selected first array form input neurons of an adjacent array as shown in Fig. 2 and as described in the rejection of claim 16 above. .  Breitwisch is silent with respect to selection of an array.
Paul, in the same field of endeavor of neural networks (Abstract) discloses the a module which selects the particular neurons to be selected in processing data (para. 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined  a module which selects the neurons for a computation as disclosed by Paul with the device disclosed by Breitwisch in order to obtain the benefit of efficient accessing of data disclosed by Paul (para. 0031).


Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Breitwesch et al (US 2011/0119214 A1)(“Breitwisch”).
Breitwisch discloses a neural network array including
Breitwisch discloses a 3D neural network array formed from stacking 2D neural network arrays shown in Fig. 2, as Breitwisch discloses in Fig. 3 four synaptic devices in which two of the devices are stacked forming a 3D array,including
A plurality of input neurons connected to a plurality of input lines, as Breitwisch discloses inputs between neurons in a crossbar arrangement  (para. 0028)

Each synapse element includes a programmable resistive element, as Breitwisch discloses phase change elements in a crossbar array, the phase change resistor are at the junctions of the array (para. 0022) which are programmed to set the timing of the spiking (para. 0022).
Re claim 19:  Breitwisch discloses a synapse element includes a threshold device, as Breitwisch discloses an electrical connection between lines 114 and 110 in Fig. 2 for example is established in response to the voltage at gate 120 exceeding a threshold voltage (para.  0024).
Re claim 20:  Breitwisch discloses output neurons of a selected layer form input neurons of an adjacent layer, as Breitwisch discloses signals flow from axons outputs to dendrite inputs between neurons (para. 0024), and Breitwisch also discloses .




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARIDAD EVERHART/Primary Examiner, Art Unit 2895